DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first housing portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the second housing portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	(Note: for purpose of examination, Examiner interprets claim 9 is depend on claim 8).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-7, 11, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (US 10,535,961).
In regard to claims 1, 12, Cote discloses a connector assembly for connecting a first electrical component to a second electrical component, the connector assembly comprising: 
a circuit board 66 which is electrically conductively connectable to the first electrical component (via 62), 
a plug unit 60 which is electrically conductively couplable, at a plug end (see illustrated drawing below), to a mating plug unit and is disposed on a first side (see illustrated drawing below) of the circuit board 66, 
a light source 70 which is disposed on a second side (see illustrated drawing below) of the circuit board 66 opposite the first side, and 
a light guide 72, 78 having an in-coupling region (see illustrated drawing below) and an out-coupling region (the perimeter of the through-hole of the light guide 72, 78), the light guide having a through-hole (see illustrated drawing below) in which the plug end of the plug unit 60 is at least partially disposed, the light guide 72, 78 having a light injection opening 74 in which the light source 70 is at least partially disposed, the in-coupling region (see illustrated drawing below) being disposed on a side wall of the light injection opening 74, and the out-coupling region (the perimeter of the through-hole of the light guide 72, 78) surrounding the through-hole.

In regard to claim 5, Cote discloses the light guide has an out-coupling structure in the out-coupling region and/or an in-coupling structure in the in-coupling region.
	
In regard to claim 6, Cote discloses the light source 70 has a main direction of emission (see illustrated drawing below) which differs from a plugging direction of the plug unit.

	In regard to claim 7, Cote discloses the plugging direction is horizontal to the circuit board 66.

In regard to claim 11, Cote discloses the circuit board 66 and/or the plug unit 60 are/is at least partially disposed within a shield 64.

In regard to claim 15, Cote discloses subsequent to slipping the light guide onto the plug unit 60 and disposing the light guide around the light source, a first housing portion 64 is disposed at least partially around the light guide and secures the light guide to the circuit board.

[AltContent: arrow][AltContent: textbox (main direction of emission)]
[AltContent: textbox (in-coupling region)][AltContent: textbox (through-hole)]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (1st side)][AltContent: connector][AltContent: textbox (2nd side)][AltContent: connector][AltContent: textbox (plug end)][AltContent: arrow]
    PNG
    media_image1.png
    307
    775
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Ariga et al. (US 2006/0063401 A1).
In regard to claim 2, Cote does not disclose the light guide 72, 78 has at least one latching hook by which the light guide is secured to the circuit board 66.
	Ariga et al. discloses the connector 2 has at least one latching hook 5f, 6f by which the connector 2 is secured to the circuit board 7.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Cote by constructing the latching hook as disclosed by Ariga et al. in order to provide a better latching mechanism. 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote.
In regard to claims 3, 4, Cote does not disclose the out-coupling region is configured as a linear ridge or a bead.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Cote by having the out-coupling region with different type of configurations since applicants have presented no explanation that these particular configurations of the out-coupling region are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces between two edges.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter
Claims 8, 10, 13, 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
9/28/2022


/THO D TA/Primary Examiner, Art Unit 2831